Case 20-41308      Doc 138 Filed 03/13/20 Entered 03/13/20 23:47:11          Imaged
                         Certificate of Notice Pg 1 of 13


                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

In re:                                  )   Chapter 11
                                        )
FORESIGHT ENERGY LP,                    )   Case No. 20-41308-659
a Delaware limited partnership,         )
                    Debtor.             )   Joint Administration Requested
                                        )
Employer Tax I.D. No. XX-XXXXXXX        )

In re:                                  )   Chapter 11
                                        )
ADENA RESOURCES, LLC,                   )   Case No. 20-41314
a Delaware limited liability company,   )
                     Debtor.            )   Joint Administration Requested
                                        )
Employer Tax I.D. No. XX-XXXXXXX        )

In re:                                  )   Chapter 11
                                        )
AKIN ENERGY LLC,                        )   Case No. 20-41326
a Delaware limited liability company,   )
                     Debtor.            )   Joint Administration Requested
                                        )
Employer Tax I.D. No. XX-XXXXXXX        )

In re:                                  )   Chapter 11
                                        )
AMERICAN CENTURY MINERAL LLC,           )   Case No. 20-41330
a Delaware limited liability company,   )
                     Debtor.            )   Joint Administration Requested
                                        )
S.E.C. File No. 5725788                 )

In re:                                  )   Chapter 11
                                        )
AMERICAN CENTURY TRANSPORT              )   Case No. 20-41322
LLC,                                    )
a Delaware limited liability company,   )   Joint Administration Requested
                     Debtor.            )
                                        )
S.E.C. File No. 5725786                 )
Case 20-41308          Doc 138 Filed 03/13/20 Entered 03/13/20 23:47:11          Imaged
                             Certificate of Notice Pg 2 of 13


In re:                                      )   Chapter 11
                                            )
COAL FIELD CONSTRUCTION                     )   Case No. 20-41334
COMPANY LLC,                                )
a Delaware limited liability company,       )   Joint Administration Requested
                     Debtor.                )
                                            )
Employer Tax I.D. No. XX-XXXXXXX            )

In re:                                      )   Chapter 11
                                            )
COAL FIELD REPAIR SERVICES LLC              )   Case No. 20-41329
a Delaware limited liability company,       )
                     Debtor.                )   Joint Administration Requested
                                            )
Employer Tax I.D. No. XX-XXXXXXX            )

In re:                                      )   Chapter 11
                                            )
FORESIGHT COAL SALES LLC,                   )   Case No. 20-41323
a Delaware limited liability company,       )
                     Debtor.                )   Joint Administration Requested
                                            )
Employer Tax I.D. No. XX-XXXXXXX            )

In re:                                      )   Chapter 11
                                            )
FORESIGHT ENERGY EMPLOYEE                   )   Case No. 20-41316
SERVICES CORPORATION,                       )
a Delaware corporation,                     )
                    Debtor.                 )   Joint Administration Requested
                                            )
Employer Tax I.D. No. XX-XXXXXXX            )

In re:                                      )   Chapter 11
                                            )
FORESIGHT ENERGY FINANCE                    )   Case No. 20-41333
CORPORATION,                                )
a Delaware corporation,                     )
                    Debtor.                 )   Joint Administration Requested
                                            )
Employer Tax I.D. No. XX-XXXXXXX            )




Doc#: US1:13615178v1                        2
Case 20-41308          Doc 138 Filed 03/13/20 Entered 03/13/20 23:47:11          Imaged
                             Certificate of Notice Pg 3 of 13


In re:                                      )   Chapter 11
                                            )
FORESIGHT ENERGY GP LLC,                    )   Case No. 20-41309
a Delaware limited liability company,       )
                     Debtor.                )   Joint Administration Requested
                                            )
Employer Tax I.D. No. XX-XXXXXXX            )

In re:                                      )   Chapter 11
                                            )
FORESIGHT ENERGY LABOR LLC,                 )   Case No. 20-41337
a Delaware limited liability company,       )
                     Debtor.                )   Joint Administration Requested
                                            )
Employer Tax I.D. No. XX-XXXXXXX            )

In re:                                      )   Chapter 11
                                            )
FORESIGHT ENERGY LLC,                       )   Case No. 20-41312
a Delaware limited liability company,       )
                     Debtor.                )   Joint Administration Requested
                                            )
Employer Tax I.D. No. XX-XXXXXXX            )

In re:                                      )   Chapter 11
                                            )
FORESIGHT ENERGY SERVICES LLC,              )   Case No. 20-41319
a Delaware limited liability company,       )
                     Debtor.                )   Joint Administration Requested
                                            )
Employer Tax I.D. No. XX-XXXXXXX            )

In re:                                      )   Chapter 11
                                            )
FORESIGHT RECEIVABLES LLC,                  )   Case No. 20-41321
a Delaware limited liability company,       )
                     Debtor.                )   Joint Administration Requested
                                            )
Employer Tax I.D. No. XX-XXXXXXX            )




Doc#: US1:13615178v1                        3
Case 20-41308          Doc 138 Filed 03/13/20 Entered 03/13/20 23:47:11          Imaged
                             Certificate of Notice Pg 4 of 13


In re:                                      )   Chapter 11
                                            )
HILLSBORO ENERGY LLC,                       )   Case No. 20-41328
a Delaware limited liability company,       )
                     Debtor.                )   Joint Administration Requested
                                            )
Employer Tax I.D. No. XX-XXXXXXX            )

In re:                                      )   Chapter 11
                                            )
HILLSBORO TRANSPORT LLC,                    )   Case No. 20-41318
a Delaware limited liability company,       )
                     Debtor.                )   Joint Administration Requested
                                            )
Employer Tax I.D. No. XX-XXXXXXX            )

In re:                                      )   Chapter 11
                                            )
LD LABOR COMPANY LLC,                       )   Case No. 20-41324
a Delaware limited liability company,       )
                     Debtor.                )   Joint Administration Requested
                                            )
Employer Tax I.D. No. XX-XXXXXXX            )

In re:                                      )   Chapter 11
                                            )
LOGAN MINING LLC,                           )   Case No. 20-41325
a Delaware limited liability company,       )
                     Debtor.                )   Joint Administration Requested
                                            )
Employer Tax I.D. No. XX-XXXXXXX            )

In re:                                      )   Chapter 11
                                            )
MACH MINING, LLC,                           )   Case No. 20-41338
a Delaware limited liability company,       )
                     Debtor.                )   Joint Administration Requested
                                            )
Employer Tax I.D. No. XX-XXXXXXX            )




Doc#: US1:13615178v1                        4
Case 20-41308          Doc 138 Filed 03/13/20 Entered 03/13/20 23:47:11          Imaged
                             Certificate of Notice Pg 5 of 13


In re:                                      )   Chapter 11
                                            )
MACOUPIN ENERGY LLC,                        )   Case No. 20-41331
a Delaware limited liability company,       )
                     Debtor.                )   Joint Administration Requested
                                            )
Employer Tax I.D. No. XX-XXXXXXX            )

In re:                                      )   Chapter 11
                                            )
MARYAN MINING LLC,                          )   Case No. 20-41320
a Delaware limited liability company,       )
                     Debtor.                )   Joint Administration Requested
                                            )
Employer Tax I.D. No. XX-XXXXXXX            )

In re:                                      )   Chapter 11
                                            )
M-CLASS MINING, LLC,                        )   Case No. 20-41335
a Delaware limited liability company,       )
                     Debtor.                )   Joint Administration Requested
                                            )
Employer Tax I.D. No. XX-XXXXXXX            )

In re:                                      )   Chapter 11
                                            )
OENEUS LLC,                                 )   Case No. 20-41313
a Delaware limited liability company,       )
                     Debtor.                )   Joint Administration Requested
                                            )
Employer Tax I.D. No. XX-XXXXXXX            )

In re:                                      )   Chapter 11
                                            )
PATTON MINING LLC,                          )   Case No. 20-41332
a Delaware limited liability company,       )
                     Debtor.                )   Joint Administration Requested
                                            )
Employer Tax I.D. No. XX-XXXXXXX            )




Doc#: US1:13615178v1                        5
Case 20-41308          Doc 138 Filed 03/13/20 Entered 03/13/20 23:47:11          Imaged
                             Certificate of Notice Pg 6 of 13


In re:                                      )   Chapter 11
                                            )
SENECA REBUILD LLC,                         )   Case No. 20-41311
a Delaware limited liability company,       )
                     Debtor.                )   Joint Administration Requested
                                            )
Employer Tax I.D. No. XX-XXXXXXX            )

In re:                                      )   Chapter 11
                                            )
SITRAN LLC,                                 )   Case No. 20-41310
a Delaware limited liability company,       )
                     Debtor.                )   Joint Administration Requested
                                            )
Employer Tax I.D. No. XX-XXXXXXX            )

In re:                                      )   Chapter 11
                                            )
SUGAR CAMP ENERGY, LLC,                     )   Case No. 20-41336
a Delaware limited liability company,       )
                     Debtor.                )   Joint Administration Requested
                                            )
Employer Tax I.D. No. XX-XXXXXXX            )

In re:                                      )   Chapter 11
                                            )
TANNER ENERGY LLC,                          )   Case No. 20-41317
a Delaware limited liability company,       )
                     Debtor.                )   Joint Administration Requested
                                            )
Employer Tax I.D. No. XX-XXXXXXX            )

In re:                                      )   Chapter 11
                                            )
VIKING MINING LLC,                          )   Case No. 20-41325
a Delaware limited liability company,       )
                     Debtor.                )   Joint Administration Requested
                                            )
Employer Tax I.D. No. XX-XXXXXXX            )




Doc#: US1:13615178v1                        6
Case 20-41308           Doc 138 Filed 03/13/20 Entered 03/13/20 23:47:11                              Imaged
                              Certificate of Notice Pg 7 of 13


In re:                                                    )   Chapter 11
                                                          )
WILLIAMSON ENERGY, LLC,                                   )   Case No. 20-41327
a Delaware limited liability company,                     )
                     Debtor.                              )   Joint Administration Requested
                                                          )
Employer Tax I.D. No. XX-XXXXXXX                          )

      ORDER AUTHORIZING JOINT ADMINISTRATION OF CHAPTER 11 CASES

          Upon the Motion1 of Foresight Energy LP and its affiliated debtors and debtors in

possession in the above-captioned cases (collectively, the “Debtors”) for entry of an order,

pursuant to sections 105(a) and 342(c)(1) of the Bankruptcy Code, Bankruptcy Rule 1015, and

Local Bankruptcy Rule 1015(B), (a) authorizing the joint administration and consolidation of the

Debtors’ chapter 11 cases for procedural purposes only and (b) granting related relief, all as more

fully described in the Motion; and it appearing that this Court has jurisdiction to consider the

Motion pursuant to 28 U.S.C. §§ 157 and 1334 and Rule 81-9.01(B)(1) of the Local Rules of the

United States District Court for the Eastern District of Missouri; and it appearing that venue of

the Debtors’ chapter 11 cases and the Motion in this district is proper pursuant to 28 U.S.C. §§

1408 and 1409; and it appearing that this matter is a core proceeding pursuant to 28 U.S.C.

§ 157(b); and it appearing that proper and adequate notice of the Motion has been given and that

no other or further notice is necessary; and a hearing having been held to consider the relief

requested in the Motion; and upon consideration of the First Day Declarations; and upon the

record of the hearing and all of the proceedings had before the Court; and the Court having found

and determined that the relief sought in the Motion is in the best interests of the Debtors, their

estates, their creditors and all other parties in interest; and that the legal and factual bases set




1
     All capitalized terms used and not defined herein shall have the meanings ascribed to them in the Motion.



Doc#: US1:13615178v1                                      7
Case 20-41308               Doc 138 Filed 03/13/20 Entered 03/13/20 23:47:11                Imaged
                                  Certificate of Notice Pg 8 of 13


forth in the Motion establish just cause for the relief granted herein; and after due deliberation

and sufficient cause appearing therefor,

                       IT IS HEREBY ORDERED THAT:

                       1.     The Motion is GRANTED to the extent set forth herein.

                       2.     The above-captioned cases are consolidated for procedural purposes only

and shall be administered jointly by this Court under Case No. 20-41308-659 in accordance with

the provisions of Bankruptcy Rule 1015(B) and Local Bankruptcy Rule 1015.

                       3.     The consolidated caption of the jointly administered cases shall read as

follows:

                                UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF MISSOURI
                                        EASTERN DIVISION

In re:                                                 )   Chapter 11
                                                       )
FORESIGHT ENERGY LP, et al.,                           )   Case No. 20-41308-659
                                                       )
                             Debtors.                  )   Jointly Administered
                                                       )

                       4.     The foregoing caption satisfies the requirements set forth in section

342(c)(1) of the Bankruptcy Code.

                       5.     A docket entry shall be made in each of the Debtors’ chapter 11 cases,

other than the case of Foresight Energy LP, and, in the event related cases are subsequently filed,

in such affiliates’ cases, substantially as follows:

                       An order has been entered in this case directing the consolidation
                       and joint administration for procedural purposes only of the
                       chapter 11 cases of Foresight Energy LP (8894), Adena Resources,
                       LLC (4649), Akin Energy LLC (1648), American Century Mineral
                       LLC (SEC No. 5788), American Century Transport LLC (SEC No.
                       5786), Coal Field Construction Company LLC (5694), Coal Field
                       Repair Services LLC (9179), Foresight Coal Sales LLC (8620),



Doc#: US1:13615178v1                                   8
Case 20-41308               Doc 138 Filed 03/13/20 Entered 03/13/20 23:47:11                Imaged
                                  Certificate of Notice Pg 9 of 13


                       Foresight Energy Employee Services Corporation (7023),
                       Foresight Energy Finance Corporation (5321), Foresight Energy
                       GP LLC (8332), Foresight Energy Labor LLC (4176), Foresight
                       Energy LLC (7685), Foresight Energy Services LLC (6204),
                       Foresight Receivables LLC (2250), Hillsboro Energy LLC (1639),
                       Hillsboro Transport LLC (6881), LD Labor Company LLC (8454),
                       Logan Mining LLC (2361), Mach Mining, LLC (4826), Macoupin
                       Energy LLC (9005), MaRyan Mining LLC (7085), M-Class
                       Mining, LLC (5272), Oeneus LLC (6007), Patton Mining (7251),
                       Seneca Rebuild LLC (0985), Sitran LLC (9962), Sugar Camp
                       Energy, LLC (8049), Tanner Energy LLC (0409), Viking Mining
                       LLC (4981), and Williamson Energy, LLC (9143), and all
                       subsequently filed chapter 11 cases of such debtors’ affiliates,
                       subject to the terms therein. The docket in the chapter 11 case of
                       Foresight Energy LP, Case No. 20-41308-659 should be consulted
                       for all matters affecting this case.

                       6.     Any creditor, debtor or other party filing a proof of claim against any of

the Debtors shall clearly assert such claim against the particular Debtor obligated on such claim

and not against the jointly administered Debtors, except as otherwise provided in any other order

of this Court.

                       7.     One consolidated docket, one file, and one consolidated service list shall

be maintained by the Debtors and kept by the Clerk of Court with the assistance of a notice and

claims agent if one is retained by the Debtors in these chapter 11 cases.

                       8.     Separate claims registers shall be maintained from the date of this Order

for all claims in all of the separate Debtors cases. Counsel for the Debtors shall consult with the

Clerk of the Bankruptcy Court with respect to applicable forms, notices, and procedures to

effectuate the preparation of a customized proof of claim form specific to these cases and

instructions and bar date notices for submitting proof of claims.

                       9.     One mailing matrix shall be maintained for all cases, which the Debtors’

counsel shall file as required under this Court’s Local Bankruptcy Rules. Subject to the terms of

any Order of the Court to the contrary, the matrix shall include all names and addresses for the



Doc#: US1:13615178v1                                   9
Case 20-41308   Doc 138 Filed 03/13/20 Entered 03/13/20 23:47:11   Imaged
                     Certificate of Notice Pg 10 of 13
Case 20-41308          Doc 138 Filed 03/13/20 Entered 03/13/20 23:47:11   Imaged
                            Certificate of Notice Pg 11 of 13


Order Prepared By:

Richard W. Engel, Jr., MO 34641
John G. Willard, MO 67049
Kathryn R. Redmond, MO 72087
ARMSTRONG TEASDALE LLP
7700 Forsyth Boulevard, Suite 1800
St. Louis, Missouri 63105
Telephone: (314) 621-5070
Facsimile: (314) 621-2239
Email: rengel@atllp.com
       jwillard@atllp.com
       kredmond@atllp.com

Paul M. Basta (admitted pro hac vice)
Alice Belisle Eaton (admitted pro hac vice)
Alexander Woolverton (admitted pro hac vice)
PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
1285 Avenue of the Americas
New York, New York 10019
Tel: (212) 373-3000
Fax: (212) 757-3990
Email: pbasta@paulweiss.com
       aeaton@paulweiss.com
       awoolverton@paulweiss.com

Proposed Counsel to the Debtors and Debtors in Possession




Doc#: US1:13615178v1                        11
             Case 20-41308            Doc 138 Filed 03/13/20 Entered 03/13/20 23:47:11                                Imaged
                                           Certificate
                                           United      of Notice
                                                    States        Pg 12 Court
                                                            Bankruptcy  of 13
                                               Eastern District of Missouri
In re:                                                                                                     Case No. 20-41308-kss
Foresight Energy LP                                                                                        Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0865-4                  User: admin                        Page 1 of 2                          Date Rcvd: Mar 11, 2020
                                      Form ID: pdfo2                     Total Noticed: 4


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 13, 2020.
aty            +Aidan Synnott,   Paul, Weiss, Rifkind, Wharton & Garrison,    1285 Avenue of the Americas,
                 New York, NY 10019-6031
aty            +Alexander Woolverton,    Paul Weiss Rifkind Wharton & Garrison LL,   1285 Avenue of the Americas,
                 New York, NY 10019-6031
aty            +Michael J. Colarossi,    Paul, Weiss, Rifkind, Wharton & Garrison,   1285 Avenue of the Americas,
                 New York, NY 10019-6031
aty            +Paul M. Basta,   Paul, Weiss, Rifkind, Wharton & Garrison,    1285 Avenue of the Americas,
                 New York, NY 10019-6031

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 13, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 11, 2020 at the address(es) listed below:
              Alice Belisle Eaton    on behalf of Debtor    Foresight Energy LP aeaton@paulweiss.com
              Brad M. Kahn    on behalf of Creditor    Ad Hoc First Lien Group bkahn@akingump.com
              Brian C. Walsh    on behalf of Creditor    Davidson Kempner Capital Management LP
               brian.walsh@bclplaw.com
              Christopher J. Lawhorn    on behalf of Creditor    Javelin Global Commodities (UK) Ltd
               cjl@carmodymacdonald.com, txs@carmodymacdonald.com;aep@carmodymacdonald.com
              Ira S Dizengoff    on behalf of Creditor    Ad Hoc First Lien Group idizengoff@akingump.com
              Jaimie L Mansfield    on behalf of Debtor    Tanner Energy LLC jmansfield@atllp.com,
               bvogt@armstrongteasdale.com
              Jaimie L Mansfield    on behalf of Debtor    Sugar Camp Energy, LLC jmansfield@atllp.com,
               bvogt@armstrongteasdale.com
              Jaimie L Mansfield    on behalf of Debtor    Macoupin Energy LLC jmansfield@atllp.com,
               bvogt@armstrongteasdale.com
              Jaimie L Mansfield    on behalf of Debtor    Williamson Energy, LLC jmansfield@atllp.com,
               bvogt@armstrongteasdale.com
              Jaimie L Mansfield    on behalf of Debtor    Foresight Coal Sales LLC jmansfield@atllp.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Oeneus LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Mach Mining, LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Foresight Energy Labor LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Foresight Energy Finance Corporation
               jwillard@armstrongteasdale.com, bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Sitran, LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    MaRyan Mining LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Akin Energy LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Adena Resources, LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Seneca Rebuild LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
          Case 20-41308       Doc 138 Filed 03/13/20 Entered 03/13/20 23:47:11                Imaged
                                   Certificate of Notice Pg 13 of 13


District/off: 0865-4          User: admin                 Page 2 of 2                  Date Rcvd: Mar 11, 2020
                              Form ID: pdfo2              Total Noticed: 4


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              John G. Willard    on behalf of Debtor   American Century Transport LLC
               jwillard@armstrongteasdale.com, bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor   Hillsboro Transport LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor   American Century Mineral LLC
               jwillard@armstrongteasdale.com, bvogt@armstrongteasdale.com
              Kathryn Redmond     on behalf of Debtor    LD Labor Company LLC kredmond@atllp.com, bvogt@atllp.com
              Kathryn Redmond     on behalf of Debtor    Coal Field Repair Services LLC kredmond@atllp.com,
               bvogt@atllp.com
              Kathryn Redmond     on behalf of Debtor    Coal Field Construction Company LLC kredmond@atllp.com,
               bvogt@atllp.com
              Kathryn Redmond     on behalf of Debtor    Logan Mining LLC kredmond@atllp.com, bvogt@atllp.com
              Mark V. Bossi    on behalf of Creditor   Ad Hoc First Lien Group mbossi@thompsoncoburn.com,
               lmckinnon@thompsoncoburn.com
              Marshall C. Turner    on behalf of Creditor    Huntington National Bank
               marshall.turner@huschblackwell.com,
               gail.sinnett@huschblackwell.com;marshall-turner-8668@ecf.pacerpro.com
              Office of US Trustee    USTPRegion13.SL.ECF@USDOJ.gov
              Richard W. Engel, Jr.    on behalf of Debtor    Patton Mining LLC rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com;tritter@armstrongteasdale.com;jrenaud@arm
               strongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Foresight Energy GP LLC
               rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com;tritter@armstrongteasdale.com;jrenaud@arm
               strongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Foresight Energy LLC rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com;tritter@armstrongteasdale.com;jrenaud@arm
               strongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Foresight Energy Services LLC
               rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com;tritter@armstrongteasdale.com;jrenaud@arm
               strongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Foresight Energy Employee Services Corporation
               rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com;tritter@armstrongteasdale.com;jrenaud@arm
               strongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Foresight Energy LP rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com;tritter@armstrongteasdale.com;jrenaud@arm
               strongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Foresight Receivables LLC
               rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com;tritter@armstrongteasdale.com;jrenaud@arm
               strongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    M-Class Mining, LLC rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com;tritter@armstrongteasdale.com;jrenaud@arm
               strongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Viking Mining LLC rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com;tritter@armstrongteasdale.com;jrenaud@arm
               strongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Hillsboro Energy LLC rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com;tritter@armstrongteasdale.com;jrenaud@arm
               strongteasdale.com
              Thomas H Riske    on behalf of Creditor    Javelin Global Commodities (UK) Ltd
               thr@carmodymacdonald.com, syd@carmodymacdonald.com;ala@carmodymacdonald.com
              Timothy P. Palmer    on behalf of Creditor    Huntington National Bank timothv.palmer@bipc.com
              Zachary Dain Lanier    on behalf of Creditor    Ad Hoc First Lien Group zlanier@akingump.com
                                                                                              TOTAL: 42
